DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7-16, and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Messerlie discloses a portable system for capturing photogrammetry with two cameras supported on a rig capturing an object at a predetermined rate over time (¶¶23, 40). Dufour teaches the captured images of the object are taken by the cameras no greater than 22.5 degrees apart from one another (Fig.2a and ¶¶22, 26 first and second imaging devices 102, and 103 forms an angle n which may not be greater than 10 degrees and images have the capability to create a 3D configuration of objects). Pinhas teaches the captured images of the object are taken by the cameras to be used for photogrammetrv three-dimensional model reconstruction (¶41 reconstructing a 3D model according to two models corresponding to two different images of the object acquired from two different viewpoints). 
However, the prior art combined or individually fails to teach “wherein the cameras are selectively positioned relative to one another and the image capture rate is selected according to a size of the object and/or a distance of the cameras to the object so that the captured images of the object are taken by the cameras at a minimum rate over time and no greater than 22.5 degrees apart from one another as the cameras are moved relative to the object so as to maximize parallax between the cameras and the object and the captured images are suitable.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486